DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 09/29/2021 has been entered. Claims 7-12 are pending. Claims 1 – 20 are currently rejected.
The rejections of claims 8 and 11 under 35 U.S.C. 112 have been withdrawn in view of the amendments to the claims.
	
	
Claim Rejections - 35 USC § 102
Claims 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su et al. (US 2016/0066276 A1) hereinafter “Su”.	
Regarding claim 7:
Su discloses a user apparatus (Fig. 3, 106) comprising: 
a receiving unit (Fig. 3, 335) configured to receive DL (Downlink)-UL (Uplink) configuration indicating a resource used to DL, a resource used to UL and a flexible resource dynamically used for the DL or the UL in TDD (Time division duplex) and receive an UL scheduling from a base station apparatus (Fig. 9A, 920; Para. [0135], “sub-frame allocation”; Fig. 6A-6B, 14A-14C show examples of TDD UL/DL configuration;  Para. [0089], “The different type 2 configurations for LTE TDD may allow dynamic adjustment of the ratio between resources allocated to downlink and uplink by switching between configurations; Para. [0236], “since TDD UL/DL configuration 1 is defined to have 4 UL sub-frames, the network may assign any of the 4 available UL sub-frames to a low power device requesting 1 UL sub-frame per frame.” Para. [0237], “a new UL sub-frame allocation may add several UL sub-frames in a frame as newly allocated and delete several UL sub-frames in a frame as newly de-allocated.”);  
a transmitting unit (Fig. 3, 335) configured to transmit UL to the base station apparatus based on the DL-UL configuration and the UL scheduling (Fig. 9A, 930; Para. [0136]); and 
a control unit (Fig.3, 300) configured to determine a target ratio not to exceed a ratio of using UL resource and indicate the target ratio as a UE (User Equipment) capability to the base station apparatus (Para. [0229], “maximum number of TX sub-frames in a frame”). 
 	Regarding claim 8:
Su further discloses wherein, the transmitting unit configured to transmit information indicating that a ratio of using UL resource exceeds the target ratio in a case that the ratio of using UL resource exceeds the target ratio (Para. [0237], when the first power state is not a limited power state), and transmit information indicating that a ratio of using UL resource does not exceed the target ratio in a case that the ratio of using UL resource does not exceed the target ratio (Para. [0237], “currently supported TX duty cycle”, which requests the network to add or delete UL sub-frames.). 
 	Regarding claim 9:
Su further discloses wherein, the control unit configured to perform reduction of UL transmission power in a case that the UL resource assigned by the UL scheduling exceeds the target ratio of using UL resource (Para. [0167], “the UE may perform a discontinuous transmission action (e.g., blank, skip, transmit with a lower transmission power, and/or not transmit) for over-allocated (in terms of the transmit duty cycle) UL grant”).
 	Regarding claim 10:
Su further discloses wherein, the UL transmission power is reduced on a pre-determined resource used to UL in a case that the UL resource assigned by the UL scheduling exceeds the target 
 	Regarding claim 11:
Su further discloses wherein, the control unit configured to control UL transmission power based on the semi-static DL-UL configuration not to exceed the target ratio of using UL resource in a case that the user apparatus is High power UE (User Equipment) (Para. [0132], “…when the UE enters a poor radio condition and/or high power condition, the UE may switch to operate in a second power state (e.g., in a state where power is restricted to be less than normal power) and communicate according to a sub-frame allocation based on the power limited state (e.g., a limited sub-frame allocation).”).
 	Regarding claim 12:
Su discloses a base station device (Fig. 4, 102) comprising: a transmitting unit (Fig. 4, 434) configured to transmit DL (Downlink)-UL (Uplink) configuration indicating a resource used to DL, a resource used to UL and a flexible resource dynamically used for the DL or the UL in TDD (Time division duplex) and transmit an UL scheduling to a user apparatus (Fig. 9, 920);  a receiving unit (Fig. 4, 434) configured to receive a target ratio not to exceed a ratio of using UL resource as a UE (User Equipment) capability (Para. [0229], “maximum number of TX sub-frames in a frame) and UL based on the DL-UL configuration and the UL scheduling from the user apparatus (Fig. 9, 930); and a control unit (Fig. 4, 404) configured to set the DL-UL configuration and the UL scheduling not to exceed the target ratio of using UL resource (Para. [0230] and [0237]).

Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO HUI A ZHU/               Primary Examiner, Art Unit 2465